                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                              November 13, 2019
                              SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                  HOUSTON DIVISION

JOHN HANCOCK LIFE INSURANCE CO.,                 §
                                                 §
           Plaintiff,                            §
VS.                                              §   CIVIL ACTION NO. 4:18-cv-2869
                                                 §
THE ESTATE OF JENNIFER LAUREN                    §
WHEATLEY, et al,                                 §
                                                 §
           Defendants.

                               MEMORANDUM AND ORDER

       Plaintiff John Hancock Life Insurance, Co. (“John Hancock”) filed this interpleader action

asking the Court to resolve which of two claimed beneficiaries is entitled to an annuity it manages.

The two claimants, and the defendants in this case, are the Estate of Jennifer Lauren Wheatley and

Louis Anthony Wheatley (“LW”), individually and as Administrator of the Estate (collectively,

the “Estate Defendants”); and Jennifer Lauren Wheatley’s (“Wheatley”) ex-husband Jeremy G.

Ward. Before the Court is the Estate Defendants’ Motion for Summary Judgment. (Doc. No. 34).

The Estate Defendants and Ward have also filed Motions for Reconsideration. (Doc. No. 76, 78,

82, 98).

       After considering the parties’ filings, all responses and replies thereto, and the applicable

law, the Court finds that the Estate Defendants’ Motion for Summary Judgment must be

GRANTED. Having determined that the Estate Defendants are the entitled beneficiaries of the

annuity, the Court GRANTS the Estate Defendants’ Motions for Reconsideration as to the

dismissal of their counterclaims against John Hancock for recovery of funds that John Hancock

already remitted to Ward prior to the present interpleader action. (Doc. No. 76, 98). The Court

DENIES the remaining Motions for Reconsideration. (Doc. No. 78, 82).

                                                 1
I.      BACKGROUND

        In 1987, Wheatley settled a medical malpractice lawsuit against the United States through

a settlement stipulation. (Doc. No 74 ¶1). The settlement provided in part that the United States

would purchase an annuity that would pay Wheatley $1,000 “per month, increasing at 4%

compounded annually, for life, commencing at age 18, guaranteed for 30 years.” (Doc. No. 74-1

at 2). Pursuant to the settlement, the United States entered into an annuity contract (the “policy”

or “annuity policy”) in 1988 with John Hancock.1

        The annuity policy provided for both lump sum payments and monthly payments. Only the

monthly payments are at issue in this case. Per the original terms of the annuity policy, Wheatley

was the annuitant who was to receive the monthly payments throughout her lifetime. Id. at 3.

Wheatley’s “executors or administrators” were designated as the beneficiary who would receive

the monthly payments after Wheatley’s death. Id. The United States was designated as the owner

of the policy. Id.

        In December 2008, Wheatley submitted a Beneficiary Designation-LIFE form (the “change

of beneficiary form”) to John Hancock. This change of beneficiary form revoked previous

beneficiary designations and named Ward, Wheatley’s spouse at the time, as the primary

beneficiary. (Doc. No. 1-2). The secondary beneficiary was Annie M. Hall, Wheatley’s then

mother-in-law. Id. John Hancock confirmed this change in beneficiary in January 2009. (Doc. No.

1-3).

        Wheatley died in October 2017, before all of the monthly payments from the annuity had

been distributed. (Doc. No. 1 ¶15). Wheatley’s father, LW, was named the administrator of



        1
         Plaintiff at the time was named Manufacturers Life Insurance Company. (Doc. No. 84 ¶2).

                                                  2
Wheatley’s estate by the General Court of Justice of Guilford County, North Carolina. Id. ¶16.

       Around this time, John Hancock began receiving conflicting claims to the annuity

proceeds. In November 2017, John Hancock received a letter from the Estate Defendants claiming

that they were entitled to payments from the annuity. Id. ¶17. In May 2018, John Hancock received

a claim form from Ward also seeking payment as the beneficiary of the annuity for the period from

December 2017 through May 2018. Id. ¶18. John Hancock remitted $12,468.06 to Ward for the

monthly payments under the annuity from December 2017 through May 2018 (the “Disbursed

Payments”). Id. ¶19. John Hancock continued receiving correspondence from the Estate

Defendants claiming that they were the entitled beneficiaries because the United States as the

designated owner of the annuity was required to approve any change of beneficiary, and it did not

consent to Wheatley’s 2008 change of beneficiary. Id. ¶20.

       Due to the conflicting claims, John Hancock began withholding the monthly payments in

June 2018. John Hancock filed the present statutory interpleader action in this Court pursuant to

28 U.S.C. § 1335 in August 2018. John Hancock is currently paying the monthly annuity funds to

the Court pursuant to 28 U.S.C. § 1335.

       The Estate Defendants and Ward both asserted counterclaims and crossclaims in their

Answers. The Estate Defendants asserted counterclaims for declaratory judgment, breach of

contract, and negligence against John Hancock arising from the wrongful payment of the

Disbursed Payments, and a crossclaim for declaratory judgment as to the Disbursed Payments

against Ward. (Doc. No. 17). The Estate Defendants subsequently requested leave to amend their

Answer to include a fourth counterclaim against John Hancock for failure to pay and a delay in

payment of the annuity benefits under Texas Insurance Code § 542.058 and attorneys fees. (Doc.

No. 46). Ward asserted counterclaims against John Hancock for breach of express written contract,

                                               3
breach of implied contract and/or quasi contract, and promissory estoppel, arguing that he is

entitled to the annuity proceeds pursuant to the change of beneficiary form. (Doc. No. 33). Ward

also asserted crossclaims against the Estate Defendants for tortious interference with his

contractual rights under the annuity policy. Id. John Hancock moved to dismiss all counterclaims.

         The Court dismissed all counterclaims against John Hancock in March 2019 and ordered

that, while John Hancock was to remain a party in the case, the claims against it would be abated

pending the resolution of the interpleader action. (Doc. No. 61 at 12:10-21).

         The Estate Defendants have filed a Motion for Summary Judgment seeking the Court’s

determination that they are the beneficiaries entitled to the monthly annuity proceeds. They have

also filed numerous Motions for Reconsideration seeking to revive their counterclaims against

John Hancock to recover the Disbursed Payments. The Court addresses each in turn, as well as

Ward’s Motion for Reconsideration.

II.      MOTION FOR SUMMARY JUDGMENT AS TO THE ANNUITY POLICY

         The Estate Defendants contend that they are the proper beneficiaries of the monthly

payments under the annuity policy and are accordingly entitled to the Disbursed Payments in the

amount of $12,468.05, the annuity proceeds that have been paid to the Court, and all future

monthly annuity payments. The Court first lays out the legal standards for statutory impleader and

summary judgment before turning to whether the Estate Defendants or Ward is the entitled

beneficiary of the annuity proceeds at issue in this interpleader action.

      A. 28 U.S.C. § 1335 Interpleader Standard

         Under 28 U.S.C. § 1335, district courts have jurisdiction over statutory interpleader actions

if “(1) the plaintiff files an action concerning an amount of $500 or more; (2) the plaintiff deposits

the funds at issue into the registry of the court; (3) two or more adverse claimants claim or may

                                                  4
claim to be entitled to the funds; and (4) those claimants are minimally diverse.” Auto Parts Mfg.

Miss., Inc. v. King Constr. of Hous. LLC, 782 F.3d 186, 192–93 (5th Cir. 2015). The purpose of

an interpleader action is “to remedy the problems posed by multiple claimants to a single fund,

and to protect a stakeholder from the possibility of multiple claims on a single fund.” Mass. Mut.

Life Ins. Co. v. Sanders, 787 F. Supp. 2d 628, 634 (S.D. Tex. 2011) (quoting Rhoades v. Casey,

196 F.3d 592, 600 n.8 (5th Cir. 1999)). Interpleader actions proceed in two stages. District courts

first determine whether the statutory requirements for interpleader actions have been met before

making a determination of the respective rights of the claimants. Id. (quoting Rhoades, 196 F.3d

at 600).

    B. Summary Judgment Standard

        Summary judgment is proper when there is no genuine dispute as to any material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A genuine issue

of material fact exists if a reasonable jury could enter a verdict for the non-moving party.

Springboards to Educ. Inc. v. Hous. Indep. Sch. Dist., 912 F.3d 805, 811 (5th Cir. 2019). Courts

can consider any evidence in “the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). The evidence and inferences must be viewed in the light most favorable to the

nonmoving party. Springboards to Educ. Inc., 912 F.3d at 811. The moving party bears the burden

of demonstrating the absence of a genuine issue of material fact. Celotex, 477 U.S. at 322–25.

Once a movant meets this burden, the burden shifts to the nonmovant to show the existence of a

genuine fact issue for trial. Id. at 321–25.




                                                5
    C. Discussion

        The sole issue in determining which of the two claimants is the proper beneficiary entitled

to the monthly annuity proceeds is whether the change of beneficiary form submitted by Wheatley

was valid under the unambiguous terms of the annuity policy.2

        This Court looks to Texas state law in interpreting insurance policies. Texas courts interpret

insurance policies under general rules of contract construction. Potomac Ins. Co. of Ill. v. Jayhawk

Med. Acceptance Corp., 187 F.3d 548, 550 (5th Cir. 2000) (citing Barnett v. Aetna Ins. Co., 723

S.W.2d 663, 665 (Tex. 1987)). In so doing, courts first determine whether the applicable policy

terms are ambiguous. Id. A contract is ambiguous “when its meaning is uncertain and doubtful or

reasonably susceptible to more than one meaning.” Kern v. Sitel Corp., 517 F.3d 306, 309 (5th

Cir. 2008) (quoting Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983)). Courts should “consider

the entire writing in an effort to harmonize and give effect to all the provisions of the contract so

that none will be rendered meaningless.” Id. “No single provision taken alone will be given

controlling effect; rather, all the provisions must be considered with reference to the whole

instrument.” Id.

        The annuity policy unambiguously requires the owner’s written consent to change

beneficiary designations. Under the policy, a “beneficiary” is “a person who is to receive, after the

death of the annuitant, any annuity payments due.” (Doc. No. 74-1 at 17). The policy explicitly

provides a mechanism for changing the beneficiary: in its “Change of beneficiary” provision, the




        2
         This statutory interpleader action is properly before the Court because John Hancock has deposited
the funds at issue, with the exception of the Disbursed Payments, into the registry of the Court, and two
adverse claimants assert that they are entitled to the funds and future monthly payments. See Auto Parts
Mfg. Miss., Inc., 782 F.3d at 192–93.

                                                    6
policy states that “[d]uring the annuitant’s lifetime you can change the beneficiary; you must give

us [John Hancock] notice in written form satisfactory to us.” Id. at 18. “[Y]ou” is defined as the

owner of the annuity policy. Id. at 13. Furthermore, the application for the annuity, which is

deemed to be part of the annuity policy, see id. at 18, states that “IT IS AGREED that . . .

acceptance of the policy will constitute agreement to its terms . . . except that any change of

amount, classification, plan or benefits will be made only with the owner’s written consent.” Id. at

21 (emphasis added). Here, the parties do not dispute that the owner of the annuity is the United

States, or that at the time the annuity policy was issued the Estate Defendants were the designated

beneficiaries of the monthly payments. Nor do they dispute that the United States as the owner of

the annuity did not approve Wheatley’s attempt to change the beneficiary of the monthly payments

to Ward. Wheatley’s change of beneficiary form was thus invalid, and the Estate Defendants are

accordingly the proper beneficiaries.

        Ward’s arguments to the contrary are unpersuasive. Ward contends that the annuity policy

is ambiguous on its face, but the provisions Ward cites do not raise any contradictions or

ambiguities as to the procedure for changing beneficiaries.3 At best, Ward argues that the annuity

policy’s terms for changing beneficiaries are ambiguous because an attorney with the Department

of Justice stated in an email to John Hancock that the United States did not believe the annuity

policy required the owner’s approval. (Doc. No. 80-1 at 7). However, that attorney apparently did




        3
          Ward points to language in the annuity application which states “BENEFICIARY (subject to
change).” (Doc. No. 74-1 at 20). However, this provision demonstrates only the undisputed fact that the
beneficiary may be changed without addressing who has the authority to change the beneficiary. Ward also
cites to the provision of the policy entitled “payment after death of beneficiary.” Again, however, this
provision presents no contradiction, as it only covers a beneficiary’s rights after the annuitant’s death. Id.
at 17.

                                                      7
not have access to the full annuity policy and, upon reviewing the full policy, stated in a follow-

up letter that the policy did require the owner’s consent to change the beneficiary. Id. at 9. In any

event, such circumstantial evidence does not override the unambiguous terms of the annuity policy.

          As the entitled beneficiaries of the monthly payments under the annuity policy, the Estate

Defendants are entitled to the contested proceeds that John Hancock has deposited into the registry

of the Court and future monthly payments.

III.      MOTIONS FOR RECONSIDERATION

       A. Motion for Reconsideration Standard

          The Federal Rules of Civil Procedure do not specifically provide for motions for

reconsideration. See Shepherd v. Int’l Paper Co., 372 F.3d 326, 328 n.1 (5th Cir. 2004). Motions

for reconsideration are generally analyzed under the standards governing motions to alter or amend

under Rule 59(e) or motions for relief from judgment or order under Rule 60(b). Id. (citing

Hamilton v. Williams, 147 F.3d 367, 371 n.10 (5th Cir. 1998)). Such motions are “not the proper

vehicle for rehashing evidence, legal theories, or arguments that could have been offered or raised

before the entry of judgment.” Templet v. Hydro Chem., Inc., 367 F.3d 472, 478 (5th Cir. 2004)

(quoting In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002)). Instead, they serve the

narrow purpose of allowing “a party to correct manifest errors of law or fact or to present newly

discovered evidence.” Id. at 479 (quoting Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir.

1989)).

       B. The Estate Defendants’ Motion to Reconsider Counterclaims

          The Estate Defendants also seek recovery of the $12,468.06 that John Hancock has already

remitted to Ward. The Estate Defendants concede that, because these Disbursed Payments are

neither in the possession of John Hancock nor in the registry of the Court, they are not part of the

                                                  8
interpleaded funds discussed supra. See 28 U.S.C. § 1335 (granting jurisdiction to district courts

over interpleader actions where the contested funds have been paid into the registry of the court).

The Estate Defendants instead seek to recover these Disbursed Payments through counterclaims

against John Hancock, which the Court previously dismissed because the Court had not yet

determined who was the proper beneficiary of the annuity policy. Having now determined that the

Estate Defendants are legally entitled to the monthly annuity payments, including the Disbursed

Payments, the Court vacates its dismissal of the Estate Defendants’ counterclaims against John

Hancock for breach of contract, negligence, and violation of Texas Insurance Code § 542.058 and

will allow these claims to proceed with briefing on the merits.4 The Court expresses no views on

the merits of these claims.5

    C. Ward’s Motion to Reconsider Counterclaims

        Ward urges the Court to reconsider its dismissal of his counterclaims against John Hancock

for breach of express written contract, breach of implied and/or quasi contract, and promissory

estoppel. Because Ward is not entitled to the annuity proceeds, as discussed supra, Ward does not



        4
          The Court recognizes that a party in a properly filed interpleader action generally may not assert
a counterclaim based on an entitlement to the funds at issue. See, e.g., Metro. Life Ins. Co. v. Barretto, 178
F. Supp. 2d 745, 747–48 (S.D. Tex. 2001). However, “[i]t is not the function of an interpleader rule to
bestow upon the stakeholder immunity from liability for damages that are unrelated to the act of
interpleading, such as negligence in preserving the fund.” Lee v. W. Coast Life Ins. Co., 688 F.3d 1004,
1010 (9th Cir. 2012) (quoting 44B Am. Jur. 2d Interpleader § 4). Interpleader actions do not “shield
tortfeasors from liability for their negligent mistakes.” Id. at 1013. Such is the nature of the Estate
Defendants’ counterclaims here. The Estate Defendants argue that John Hancock acted negligently by not
only waiting seven months to file an interpleader action after being on notice that there were competing
claims to the annuity payments, but also by remitting the Disbursed Payments to Ward despite its
knowledge of the Estate Defendants’ claim to those funds. These counterclaims raise claims of negligence
that are sufficiently independent from the interpleader action and accordingly should not be barred.

        The Court accordingly denies as moot the Estate Defendants’ additional Motion to Revise Order.
        5

(Doc. No. 78).
                                                      9
have standing to bring these claims and his Motion for Reconsideration is accordingly denied.

V.     CONCLUSION

       For the foregoing reasons, the Court GRANTS the Estate Defendants’ Motion for

Summary Judgment. (Doc. No. 74). The Court hereby determines that the Estate Defendants are

entitled to the annuity proceeds that are in the registry of the Court as well as future monthly

annuity payments. The Court further GRANTS the Estate Defendants’ Motion for

Reconsideration as to its counterclaims against John Hancock seeking recovery of the Disbursed

Payments. (Doc. No. 76, 98). The Court DENIES AS MOOT the Estate Defendants’ additional

Motion for Reconsideration (Doc. No. 78) and DENIES Ward’s Motion for Reconsideration (Doc.

No. 82).

       IT IS SO ORDERED.

       SIGNED at Houston, Texas, on this the 12th day of November, 2019.




                                            HON. KEITH P. ELLISON
                                            UNITED STATES DISTRICT JUDGE




                                               10
